                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                Western Division

                                 Civ. Case No. 5:19-CV-27-D

L&M COMPANIES, INC,
and PALUMBO FOODS, LL~, et al.

       Plaintiffs,
vs.

UNIQUE FOOD COMPANY, INC.,
LOUIS J. DEANGELIS, BEYERLYA.
DEANGELIS, LOUIS J. DEANGELIS, JR.,
GINA D. BISSETTE, and BISSETTE
BROTHERS, LLC,


________________/
       Defendants.


          ORDER ON JOINT MOTION TO DISBURSE PACA TRUST FUNDS

       UPON CONS IDERATION of the Joint Motion to Disburse PACA Trust Funds filed by

Plaintiffs/Intervenors L&M Companies, Inc., Palumbo Foods, LLC, R.S. Hanline & Co., Inc.,

Lipman-Texas, LLC, The Thomas Colace Company, Inc., Nickey Gregory Company, LLC, JH

Honeycutt & Sons, Inc., C.H. Robinson Worldwide, Inc., General Produce, LLC., D&T

Brokerage, Inc. Ford's Produce Company, and Patterson Repack, Inc. (collectively the "PACA

Beneficiaries"); Defendants Unique Food Company, Inc. ("Unique"), Louis J. Deangelis, Beverly

A. Deangelis, Louis J. Deangelis, Jr., Gina D. Bissette, and Bissette Brothers, LLC ("Bissette

Bros.") (collectively "Defendants"); and Interested Party Doug Bissette (PACA Beneficiaries,

Defendants; and Mr. Bissette are each a "Movant" and are together the "Movants") (the "Joint

Motion"), for good cause shown, it is by the Court,

       ORDERED, that the Joint Motion be and hereby is GRANTED; and it is further




                                                1


        Case 5:19-cv-00027-D Document 187 Filed 07/14/20 Page 1 of 4
       ORDERED, that the PACA Beneficiaries are owed following principal amounts, and that

these amounts are qualified and perfected trust claims under the Perishable Agricultural

Commodities Act at 7 U.S.C. §499e(c)(2) (the "PACA Claims"):


                P ACA Beneficiary:                         Principal Amount:


 L&M Companies, Inc.                                       $313,558.61


 Palumbo Foods, LLC.                                       $107,182.09


 R.S. Hanline & Co., Inc.                                 . $17,182.20


 Lipman-Texas, LLC                                         $110,690.30


The Thomas Colace Company, Inc.                            $71,442.00


Nickey Gregory Company, LLC                                $134,936.95


 JH Honeycutt & Sons, Inc.                                 $60,227.35


C.H. Robinson Worldwide, Inc.                              $286,714.45


General Produce, LLC                                       $24,140.15


D&T Brokerage, Inc.                                        $22,516.10


Ford's Produce Company                                     $32,566.86
                                                               I



Patterson Repack, Inc.                                     $140,432.40


                TOTAL:                                     $1,321,589.46

       and it is further




                                            2



        Case 5:19-cv-00027-D Document 187 Filed 07/14/20 Page 2 of 4
       ORDERED, that PACA trust assets held by Unique were used to purchase, pay the

mortgage of, repair and maintain, and improve the Bissette Property, and Movants' stipulation that

Property Proceeds constitute qualified PACA trust funds pursuant to the Perishable Agricultural

Commodities Act at 7 U.S.C. §499e(c)(2) that are owed to the PACA Beneficiaries is hereby

APPROVED; and it is further

       ORDERED, that the injunctive relief granted in the Consent Injunction and PACA Claims

Procedure Order [D.E. 63] is hereby modified such that Administrative Counsel, John Bircher, Esq.

shall within seven (7) business days of the date of entry of this Order make the following distributions

from the PACA Trust Account:

                 Payee                                          Settlement Funds

 Parker, Poe, Adams & Bernstein, LLP,                           $251,039.00
 attorney trust account



 Law Office of Robert E. Goldman,                               $252,368.90
 attorney trust account



 McCarron & Diess, attorney trust                               $152,365.02
 account



 Martyn & Associates, attorney trust                            $137,798.96
 account



 Akerly Law PLLC, attorney trust account                        $9,981.18



 Vann Attorneys, attorney trust account                         $100,657.93


 TOTAL:                                                         $904,211.00

       ; and it is further

                                                   3



         Case 5:19-cv-00027-D Document 187 Filed 07/14/20 Page 3 of 4
        ORDERED, that Administrative Counsel shall recover his estimated final fees and costs of

$2,253.01 from the remaining balance of the funds in the PACA Trust Account; and it is further

        ORDERED, that, to the extent funds· remain in the PACA Trust Account after the

disbursements set forth herein, or come into the PACA Trust Account after execution of this

Agreement, such funds shall, after deduction of Administrative Counsel's reasonable fees and

expenses, shall be disbursed to counsel for the PACA Beneficiaries for the benefit of the PACA

Beneficiaries in the aggregate amounts of their pro rata shares, as follows:

 Lead P ACA Counsel                                          Aggregate Pro Rata Shares
 Law Office of Robert E. Goldman,                            33.14%
 attorney trust account
 Mccarron & Diess, attorney trust                            28.55%
 account

 Martyn & Associates, attorney trust                         23.52%
 account

· Alcerly Law PLLC, attorney trust account                   1.70%

 Vann Attorneys, attorney trust account                       13.09%

; and it is further

        ORDERED, that the Court shall retain jurisdiction to enforce the terms set forth herein.


        SO ORDERED. This J..4-day of July 2020.


                                                           JAMES C. DEVER III
                                                           United States District Judge




         Case 5:19-cv-00027-D Document 187 Filed 07/14/20 Page 4 of 4
